DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Appeal Brief filed 2/4/22.  As directed by the amendment, claims 1-4 and 12-41 have been amended; claims 5-11 have been cancelled.  Claims 1-4 and 12-41 are pending in this application.

In view of the Appeal Brief filed on 2/4/22, PROSECUTION IS HEREBY REOPENED. As set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:  (1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,  (2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.  

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

DRAWINGS

The drawings remain objected to because Figures 1-11F contain multiple components/figures.  The examiner respectfully suggests applicant either use a bracket to show how the components/figures are interconnected or label the figures using different figure numbers for each figure (e.g. Fig. 1A, Fig. 1B, Fig 1C, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 12-41, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mohlmann US 20160029740 (herein after Mohlmann ‘740) in view of Mohlmann US 20140013632 (herein after Mohlmann ‘632) and CHO EP1857001A1 (herein after Cho).

Regarding claim 1, Mohlmann ‘740 discloses a method for producing a shoe (paragraph 0001 and 0002): the shoe having an air pump device arranged in the heel region (Abstract, as seen in annotated Figures 1, 3 and 5), the air pump device comprising at least one bellows (as seen in annotated Figures 1, 3 and 5), into which at least one air intake duct opens (as seen in annotated Figures 1, 2 and 3) and to which at least one air guiding duct which opens into the interior of the shoe is connected (as seen in annotated Figure 15), the method comprising: providing an upper and a sole (paragraph 0001 and 0002), a midsole (as seen in annotated Figures 1, 2 and 3) having an upper face (as seen in annotated Figures 1, 2 and 3) and a lower face (as seen in annotated Figures 1, 2 and 3), and an outsole having an upper face the upper face of the midsole (as seen in annotated Figures 1, 2 and 3) having a surface having a first surface profile (as seen in annotated Figures 1, 2 and 3), and the lower face of the sole section of the upper having a surface having a second surface profile (as seen in annotated Figures 1, 2 and 3) which is complementary to the first surface profile at least in part such that the complementary surface regions of the second surface profile of the sole section  (as seen in annotated Figures 1, 2 and 3) midsole is centrally positioned between the outsole and the upper (as seen in annotated Figures 1, 2 and 3), and connecting the upper, the midsole and the outsole by applying the midsole to the upper face of the outsole (as seen in annotated Figure 2) and applying the outsole with the applied midsole to the lower face of the sole section of the upper (as seen in annotated Figures 1, 2 and 3), the midsole and the outsole by an injection mold (as seen in annotated Figure 5, paragraphs 0036, 0044 and 0066) and overmolding the surface regions of the upper face of the outsole not covered by the midsole (paragraph 0044, as seen in annotated Figures 1 and 3), the lateral outer surfaces of the midsole (as seen in annotated Figures 1 and 5) and the lower face (as seen in annotated Figures 1 and 5) and adjacent lateral surface regions of the upper with an edge sole region (as seen in annotated Figures 1 and 5) in order to interconnect the outsole (as seen in annotated Figures 1 and 5), the midsole and the upper by forming an edge sole region (as seen in annotated Figure 1, 2, 3 and 5, paragraphs 0036, 0044 and 0066).

. 







[AltContent: textbox (An air pump device arranged in the heel region.)]



[AltContent: textbox (Marking and projections)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least one bellows. 
A method for producing a shoe.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: textbox (An outsole. )][AltContent: textbox (At least one air guiding duct.)][AltContent: connector][AltContent: textbox (A midsole.)][AltContent: ][AltContent: textbox (The lower face of the sole section of the upper.)][AltContent: textbox (A sole. )][AltContent: textbox (A first surface profile. )][AltContent: textbox (At least one air intake duct.)][AltContent: textbox (An upper face.)][AltContent: textbox (A lower face. )][AltContent: textbox (The midsole to the upper face of the outsole.  )]
    PNG
    media_image1.png
    726
    293
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    737
    430
    media_image2.png
    Greyscale
 



[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A second surface profile which is complementary to the first surface profile at least in part such that the complementary surface regions of the second surface profile of the sole section midsole is centrally positioned between the outsole and the connecting the midsole and the outsole.)][AltContent: textbox (The midsole and the outsole by an injection mold and overmolding the surface regions of the upper face of the outsole not covered by the midsole, the lateral outer surfaces of the midsole and the lower face and adjacent lateral surface regions of an edge sole region in order to interconnect the outsole the midsole by forming an edge sole region. )]
    PNG
    media_image3.png
    716
    419
    media_image3.png
    Greyscale





[AltContent: arrow][AltContent: arrow]

    PNG
    media_image4.png
    543
    470
    media_image4.png
    Greyscale
 

However, Mohlmann ‘740 does not specifically disclose at least one recess for receiving the at least one bellows of the air pump device is completely enclosed, at least one recess bordering the surface of the upper face of the midsole for receiving the at least one bellows of the air pump device.

Mohlmann ‘632 teaches at least one recess for receiving the at least one bellows of the air pump device is completely enclosed (as seen in annotated Figure 2 and 3), at least one recess bordering the surface of the upper face of the midsole for receiving the at least one bellows of the air pump device (as seen in annotated Figure 2 and 3).




[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least one recess for receiving the at least one bellows of the air pump device. )][AltContent: textbox (At least one recess bordering the surface of the upper face of the midsole for receiving the at least one bellows of the air pump device.)][AltContent: textbox (The air pump device is completely enclosed.)]
    PNG
    media_image5.png
    441
    458
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    509
    424
    media_image6.png
    Greyscale





Mohlmann ‘740 is analogous art to the claimed invention as it relates to sole structures and
methods of making embedded pump devices within a footwear sole; and, Mohlmann ‘632 is analogous art to the claimed invention in that it provides a manner for constructing an air pumping device within the heel of a sole structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of  Mohlmann ‘740 having a lower face of the midsole with a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device, as taught by Mohlmann ‘632, in order to form a sole with an air pumping device that can be secured within the heel of the footwear to achieve to regulate air coming into and out of the bellows to regulate and circulate air through the interior of the shoe when the wearer is walking; and, the substitution of one sole structure for another would be a simple substitution of one known element (the air pumping device of Mohlmann ‘740) for another (air pumping device of Mohlmann ‘632) to obtain predictable results, improving the ventilation and circulation air through the footwear of Mohlmann ‘740.

However, Mohlmann ‘740 and Mohlmann ‘632 does not specifically disclose the method comprising: providing an upper having an upper material section and a sole section having a lower face, wherein a horizontal extension of the upper face of the outsole and a horizontal extension of the sole section of the upper are greater than a horizontal extension of the midsole such that the outsole and the upper protrude beyond the outer edge of the midsole on all sides if the wherein the complementary surface regions of the first surface profile of the upper face of the midsole and the second surface profile of the lower face of the sole section are adhered enclosing the upper, wherein the complementary surface regions of the first surface profile of the upper face of the midsole and the second surface profile of the lower face of the sole section are adhered enclosing the upper.

Cho teaches the method comprising: providing an upper (10) having an upper material section (10, paragraph 0036, as seen in annotated Figure 1) and a sole section (16) having a lower face (as seen in annotated Figure 1), a horizontal extension of the upper face of the outsole (as seen in annotated Figure 1) and a horizontal extension of the sole section of the upper (as seen in annotated Figure 1 as seen in annotated Figure 1) are greater than a horizontal extension of the midsole (as seen in annotated Figure 1) such that the outsole (as seen in annotated Figure 1)  and the upper protrude beyond the outer edge of the midsole on all sides (12),  the complementary surface regions of the first surface profile of the upper face of the midsole and the second surface profile of the lower face of the sole section are adhered enclosing the upper (as seen in annotated Figure 1), wherein the complementary surface regions of the first surface profile of the upper face of the midsole (as seen in annotated Figure 1) and the second surface profile of the lower face of the sole section are adhered enclosing the upper (as seen in annotated Figure 1).

[AltContent: arrow][AltContent: textbox (Enclosed upper)][AltContent: arrow][AltContent: textbox (The outer edge of the midsole on all sides.)][AltContent: arrow][AltContent: connector][AltContent: textbox (The outsole and the upper protrude beyond the outer edge of the midsole on all sides. )][AltContent: textbox (A horizontal extension of the upper face of the outsole.)][AltContent: arrow][AltContent: textbox (Midsole)][AltContent: connector][AltContent: connector][AltContent: textbox (A horizontal extension of the sole section of the upper are greater than a horizontal extension of the midsole.)][AltContent: arrow][AltContent: textbox (Pump)][AltContent: arrow][AltContent: textbox (Sole)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image7.png
    457
    296
    media_image7.png
    Greyscale




[AltContent: textbox (Upper)]



Cho is analogous art to the claimed invention in that it provides an upper having an upper material section and a sole section and a sole construction for a shoe.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the method of Mohlmann ‘740 and Mohlmann ‘632, with method for constructing a shoe upper and sole to fully enclose the midsole and air pump, as taught by Cho in order to prevent debris and moisture getting within the pump and midsole cavitythe sole.  The modification of one process for another would be a simple modification to obtain predictable results, a moisture free and bacteria free environment within the sole.

Regarding claim 2, the modified method for producing a shoe comprising an air pump device of the combined references discloses the overmolding comprises selecting an injection pressure depending on the material of the midsole such that the cavity formed by the recess for receiving the at least one bellows of the air pump device is not compressed (paragraph 0013 of Mohlmann ‘632). {00894020}3  

Regarding claim 3, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein the step of applying the outsole with the applied midsole to the lower face of the sole section of the upperMohlmann ‘740).  

Regarding claim 4, the modified method for producing a shoe comprising an air pump device of the combined references discloses applying the midsole centrally to the upper face of the outsole comprises positioning the midsole using markings or projections Mohlmann ‘740).  

Regarding claim 12, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper, the midsole and an outsole -comprises providing an outsole which projects beyond the outer edge of the midsole (as seen in annotated Figures 1 of Cho). However, the combined references do not specifically disclose the distance between the outer edge of the outsole and the outer edge of the midsole is between 5% and 20% of the length of the shoe.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Cho having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.

Regarding claim 13, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper, the midsole and the outsole (as seen in annotated Figure 1, 2 and 3, paragraphs 0001 and 0002 of Mohlmann ‘740). However, the combined references do not specifically disclose the plastic foam having a Shore A hardness of between 40 and 60 Shore.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 using a plastics foam with a Shore A hardness of between 40 and 60 Shore, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Using a plastics foam to construct the midsole with a Shore A hardness of between 40 and 60 Shore would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.

Regarding claim 14, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper(as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), the midsole and the outsole comprises providing  a midsole is Mohlmann ‘740), wherein the bellows are formed by the recess that is covered by the lower face of the sole section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), and wherein a section of the at least one air intake duct (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740),  and a section of the at least one air guiding duct opening into the interior of the shoe are formed in the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  However, the combined references do not specifically disclose wherein the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole.   

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 having the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through  routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the recess extending horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole would maintain the soles integrity and prevent the bellows from obstructing the soles resiliency.

Regarding claim 15, Mohlmann ‘740 discloses a method for producing a shoe (Abstract, as seen in annotated Figures 1, 3 and 5), the shoe having an air pump device arranged in the heel region (as seen in annotated Figures 1, 3 and 5), the air pump device comprising at least one bellows(Abstract, as seen in annotated Figures 1 and 5), into which at least one air intake duct opens (Abstract, as seen in annotated Figure 5), and to which at least one air- guiding duct which opens into the interior of the shoe (Abstract, as seen in annotated Figure 5) a midsole having an upper face and a lower face (as seen in annotated Figures 1, 3 and 5), and an outsole having an upper face

However, Mohlmann ‘740 does not specifically disclose the first surface profile of the midsole completely surround the at least one recess, the complementary surface regions of the first surface profile of the lower face of the midsole and the second surface profile of the upper face of the outsole are adhered such that the at least one recess for receiving the at least one bellows of the air pump device is completely enclosed.

Mohlmann ‘632 teaches the first surface profile of the midsole completely surround the at least one recess, the complementary surface regions of the first surface profile of the lower face of the midsole and the second surface profile of the upper face of the outsole are adhered such that the at least one recess for receiving the at least one bellows of the air pump device is completely enclosed (as seen in annotated Figures 2 and 3).
 
Mohlmann ‘740 is analogous art to the claimed invention as it relates to sole structures and methods of making embedded pump devices within a footwear sole; and, Mohlmann ‘632 is analogous art to the claimed invention in that it provides a manner for constructing an air pumping device within the heel of a sole structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of  Mohlmann ‘740 having a lower face of the midsole with a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device, as taught by Mohlmann ‘632, in order to form a sole with an air pumping device that can be secured within the heel of the footwear to achieve to regulate air coming into and out of the bellows to regulate and circulate air through the interior of the shoe when the wearer is walking; and, the substitution of one sole structure for another would be a simple substitution of one known element (the air pumping device of Mohlmann ‘740) for another (air pumping device of Mohlmann ‘632) to obtain predictable results, improving the ventilation and circulation air through the footwear of Mohlmann ‘740.

However, Mohlmann ‘740 and Mohlmann ‘632 does not specifically disclose the method comprising: providing an upper having (paragraph 0001 and 0002) an upper material section (as seen in annotated Figures 1, 3 and 5) and a sole section having a lower face (as seen in annotated Figures 1, 3 and 5), and the upper face of the outsole having a surface having a second surface profile which is complementary to the first surface profile (as best seen in Figure 2) at least in part such that the complementary surface regions of the second surface profile of the outsole (as best seen in Figure 2)  and wherein a horizontal extension of the upper face of the outsole (as best seen in Figure 2) and a horizontal extension of the sole section of the upper are greater than a horizontal extension of the midsole (as best seen in Figure 2) such that the outsole (as seen in annotated Figures 1, 3 and 5), and the upper protrude beyond the outer edge of the midsole on all sides of the midsole (as best seen in Figure 2), centrally positioned between the outsole and the upper (as best seen in Figures 2 and 3), and 

Cho discloses the method comprising: providing an upper having (10) an upper material section (10, as seen in annotated Figure 1) and a sole section having a lower face (as seen in annotated Figure 1), and the upper face of the outsole having a surface having a second surface profile which is complementary to the first surface profile (as best seen in Figure 1) at least in part such that the complementary surface regions of the second surface profile of the outsole (as best seen in Figure 1)  and wherein a horizontal extension of the upper face of the outsole (as best seen in Figure 1) and a horizontal extension of the sole section of the upper are greater than a horizontal extension of the midsole (as best seen in Figure 1) such that the outsole (as seen in annotated Figure 1), and the upper protrude beyond the outer edge of the midsole on all sides of the midsole (as best seen in Figure 1), centrally positioned between the outsole and the upper (as best seen in Figure 1), and 

Cho is analogous art to the claimed invention in that it provides an upper having an upper material section and a sole section and a sole construction for a shoe.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the method of Mohlmann ‘740 and Mohlmann ‘632, with method for constructing a shoe upper and sole to fully enclose the midsole and air pump, as taught by Cho in order to prevent debris and moisture getting within the pump and midsole cavitythe sole.  The modification of one process for another would be a simple modification to obtain predictable results, a moisture free and bacteria free environment within the sole.

Regarding claim 16, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein the overmolding comprises selecting an injection pressure  (paragraph 0013 of Mohlmann ‘632).  

Regarding claim 17, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein the step of applying the outsole with the applied midsole to the lower face of the sole section of the upper comprises positioning the upper  (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 18, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein the step of applying the midsole 

Regarding claim 19, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper, the midsole and the outsole comprises providing which projects beyond the outer edge of the midsole on all sides (as seen in annotated Figures 1 of Cho).  However, the combined references do not specifically disclose wherein the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole, the distance between the outer edge of the outsole and the outer edge of the midsole is between 5% and 20% of the length of the shoe. {00894020}7  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Cho having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.

Regarding claim 20, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper, the midsole and the outsole ((as seen in annotated Figure 1, 2 and 3, paragraphs 0001 and 0002 of Mohlmann ‘740)). However, the combined references do not specifically disclose the plastic foam having a Shore A hardness of between 40 and 60 Shore.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 using a plastics foam with a Shore A hardness of between 40 and 60 Shore, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Using a plastics foam to construct the midsole with a Shore A hardness of between 40 and 60 Shore would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.

Regarding claim 21, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), the midsole and the outsole comprises providing a midsole 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 having the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through  routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the recess extending horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole would maintain the soles integrity and prevent the bellows from obstructing the soles resiliency.

Regarding claim 22, Mohlmann ‘740 discloses a method for producing a shoe (paragraph 0002 and 0003), the shoe having an air pump device arranged in the heel region (Abstract, as seen in annotated Figures 1, 3 and 5), the air pump device comprising at least one bellows (as seen in annotated Figures 1, 3 and 5), into which at least one air intake duct opens and to which at least one air- guiding duct which opens into the interior of the shoe is connected (as seen in annotated Figures 1, 3 and 5),  and at least one recess bordering (as seen in annotated Figure 3) a midsole having an upper face and a lower face (as seen in annotated Figures 1, 3 and 5), the surface of the upper face of the midsole for receiving the at least one bellows of the air pump device (as seen in annotated Figures 1, 3 and 5), such that the outsole and the upper protrude beyond the outer edge of the midsole on all sides if the midsole is centrally positioned between the outsole and the upper (as seen in annotated Figure 1 and 2), 

However, Mohlmann ‘740 does not specifically disclose the first surface profile of the midsole completely surround the at least one recess the complementary surface regions of the first surface profile of the upper face of the midsole and the second surface profile of the lower face of the sole section are adhered such that the at least one recess for receiving the at least one bellows of the air pump device is completely enclosed,

Mohlmann ‘632 teaches the first surface profile of the midsole completely surround the at least one recess the complementary surface regions of the first surface profile of the upper face of the midsole and the second surface profile of the lower face of the sole section are adhered such that the at least one recess for receiving the at least one bellows of the air pump device is completely enclosed,
 
Mohlmann ‘740 is analogous art to the claimed invention as it relates to sole structures and
methods of making embedded pump devices within a footwear sole; and, Mohlmann ‘632 is analogous art to the claimed invention in that it provides a manner for constructing an air pumping device within the heel of a sole structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of  Mohlmann ‘740 having a lower face of the midsole with a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device, as taught by Mohlmann ‘632, in order to form a sole with an air pumping device that can be secured within the heel of the footwear to achieve to regulate air coming into and out of the bellows to regulate and circulate air through the interior of the shoe when the wearer is walking; and, the substitution of one sole structure for another would be a simple substitution of one known element (the air pumping device of Mohlmann ‘740) for another (air pumping device of Mohlmann ‘632) to obtain predictable results, improving the ventilation and circulation air through the footwear of Mohlmann ‘740.  

However, Mohlmann ‘740 and Mohlmann ‘632 does not specifically disclose the method comprising: providing an upper having an upper material section and a sole, and an outsole having an upper faceto the first surface profile at least in part such that the complementary surface regions of the second surface profile of the sole section and, wherein a horizontal extension of the upper face of the outsole and a horizontal extension of the sole section of the upper are greater than a horizontal extension of the midsole.

Cho discloses the method comprising: providing an upper (10) having an upper material section (as seen in annotated Figure 1) and a sole (16), and an outsole (16) having an upper face
Cho is analogous art to the claimed invention in that it provides an upper having an upper material section and a sole section and a sole construction for a shoe.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the method of Mohlmann ‘740 and Mohlmann ‘632, with method for constructing a shoe upper and sole to fully enclose the midsole and air pump, as taught by Cho in order to prevent debris and moisture getting within the pump and midsole cavitythe sole.  The modification of one process for another would be a simple modification to obtain predictable results, a moisture free and bacteria free environment within the sole.

Regarding claim 23, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein the overmolding comprises selecting an injection pressure Mohlmann ‘632).  

Regarding claim 24, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein the step of applying the midsole centrally to the lower face of the sole section of the upper comprises positioning the upper last such that the lower face of the sole section points upwards (as best seen in Figure 2 of Mohlmann ‘740).  .  

Regarding claim 25, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein the step of applying the midsole  (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 26, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper(as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), the midsole and the outsole comprises providing an upper which has a first air intake duct extending from the sole section along its upper material section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) comprising an air intake opening (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) spaced apart from the sole section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and a first connecting element arranged on the sole section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), and a midsole which has, on its upper face, a second connecting element connected to a second air intake duct of the air pump device (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), and the step of applying the midsole centrally to the lower face of the sole section of the upper comprises; interconnecting the first and the second connecting element (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), in order to connect the second air intake duct of the midsole to the first air intake duct of the upper (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740). 

Regarding claim 27, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), the midsole and the outsole comprises providing  an upper is provided which has a first air intake duct extending along its heel region (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 28, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper, the midsole and the outsole as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740 comprises providing an upper as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740 having a sole section  Mohlmann ‘740 which is reinforced in the heel region above the at least one recess containing the at least one bellows of the air pump device as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740 and is designed as a rigid pressure plate which covers the at least one recess as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740.  

Regarding claim 29, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses, wherein providing the upper (as seen in annotated Figure 1 of Cho), the midsole and the outsole comprises providing an outsole is which projects beyond the outer edge of the midsole on all sides (as seen in annotated Figure 1 of Cho).  However, the combined references do not specifically disclose the distance between the outer edge of the outsole and the outer edge of the midsole is between 5% and 20% of the length of the shoe.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Cho having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.
Regarding claim 30, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses that a midsole (as seen in annotated Figure 1, 2 and 3, paragraphs 0001 and 0002 of Mohlmann ‘740). However, the combined references do not specifically disclose the plastic having a Shore A hardness of between 40 and 60 Shore.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have constructed the sole of Mohlmann ‘740 using a plastics foam with a Shore A hardness of between 40 and 60 Shore, since it has been held that where the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Itis a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int? Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Using a plastics foam to construct the midsole with a Shore A hardness of between 40 and 60 Shore would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.
Regarding claim 31, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and the outsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) comprises providing  a midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) is  Mohlmann ‘740) arranged in the heel region for receiving a bellows of the air pump device (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), wherein the bellows are formed by the recess that is covered by the lower face of the sole section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and wherein a section of the at least one air intake duct (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and a section of the at least one air guiding duct opening into the interior of the shoe are formed in the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 32, Mohlmann ‘740 discloses a method for producing a shoe (paragraph 0001 and 0002), the shoe having an air pump device arranged in the heel region (as seen in annotated Figures 1, 3 and 5), the air pump device comprising at least one bellows (as seen in annotated Figures 1, 3 and 5), into which at least one air intake duct opens (as seen in annotated Figures 1, 3 and 5) and to which at least one air- guiding duct which opens into the interior of the shoe is connected (as seen in annotated Figures 1, 3 and 5),  a midsole having an upper face and a lower face (as seen in annotated Figures 1, 3 and 5), and an outsole (as seen in annotated Figures 1, 3 and 5) and at least one recess bordering the surface of the lower face of the midsole for receiving the at least one bellows of the air pump device(as seen in annotated Figures 1, 3 and 5), the midsole and the outsole applying the midsole 

However, Mohlmann ‘740 does not specifically disclose the first surface profile of the midsole completely surround the at least one recess, wherein the complementary surface regions of the first surface profile of the lower face of the midsole and the second surface profile of the upper face of the outsole are adhered such that the at least one recess for receiving the at least one bellows of the air pump device is completely enclosed.

Mohlmann ‘632 teaches the first surface profile of the midsole completely surround the at least one recess, wherein the complementary surface regions of the first surface profile of the lower face of the midsole and the second surface profile of the upper face of the outsole are adhered such that the at least one recess for receiving the at least one bellows of the air pump device is completely enclosed (as seen in annotated Figures 2 and 3). 
 
Mohlmann ‘740 is analogous art to the claimed invention as it relates to sole structures and
methods of making embedded pump devices within a footwear sole; and, Mohlmann ‘632 is analogous art to the claimed invention in that it provides a manner for constructing an air pumping device within the heel of a sole structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of  Mohlmann ‘740 having a lower face of the midsole with a surface having a first surface profile and at least one recess bordering this surface for receiving the at least one bellows of the air pump device, as taught by Mohlmann ‘632, in order to form a sole with an air pumping device that can be secured within the heel of the footwear to achieve to regulate air coming into and out of the bellows to regulate and circulate air through the interior of the shoe when the wearer is walking; and, the substitution of one sole structure for another would be a simple substitution of one known element (the air pumping device of Mohlmann ‘740) for another (air pumping device of Mohlmann ‘632) to obtain predictable results, improving the ventilation and circulation air through the footwear of Mohlmann ‘740.

However, Mohlmann ‘740 and Mohlmann ‘632 does not specifically disclose the method comprising: providing an upper, having an upper material section, and a sole section having a lower face having an upper face

Cho discloses the method comprising: providing an upper (10), having an upper material section (10, as seen in annotated Figure 1), and a sole (14) section having a lower face (as seen in annotated Figure 1), having an upper face

Cho is analogous art to the claimed invention in that it provides an upper having an upper material section and a sole section and a sole construction for a shoe.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the method of Mohlmann ‘740 and Mohlmann ‘632, with method for constructing a shoe upper and sole to fully enclose the midsole and air pump, as taught by Cho in order to prevent debris and moisture getting within the pump and midsole cavitythe sole.  The modification of one process for another would be a simple modification to obtain predictable results, a moisture free and bacteria free environment within the sole.

Regarding claim 33, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein the overmolding comprises selecting an injection pressure Mohlmann ‘632).  

Regarding claim 34, the modified method for producing a shoe comprising an air pump device of the combined references discloses in wherein the step of applying the midsole centrally to the lower face of the sole section of the upper comprises positioning the upper a last such that the lower face of the sole section points upwards (paragraph 0013 of Mohlmann ‘632). 

Regarding claim 35, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein the step of applying the midsole  Mohlmann ‘740).  

Regarding claim 36, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), the midsole and the outsole comprises providing an upper which has a first air intake duct extending from the sole section along its upper material section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740)  comprising an air intake opening spaced apart from the sole section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and a first connecting element arranged on the sole section (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), and a midsole which has, on its upper face (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), a second connecting element connected to a second air intake duct of the air pump device (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), and the step of applying the midsole centrally to the lower face of the sole section of the upper comprises interconnecting the first and the second connecting element (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) in order to connect the second air intake duct of the midsole to the first air intake duct of the upper (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 37, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper, the midsole and the outsole comprises providing an upper is which has a first air intake duct extending along its heel region (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740).  

Regarding claim 38, the modified method for producing a shoe comprising an air pump device of the combined references discloses, wherein providing the upper(as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), and the outsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740),  comprises providing in the base element of the injection mold by producing the outsole in the base element by injection molding or casting (paragraph 0036, 0044 and 0052 of Mohlmann ‘740).  

Regarding claim 39, as best can be understood, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper, the midsole and the outsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) comprises providing  an outsole is which projects beyond the outer edge of the midsole on all sides (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) such that the distance between the outer edge of the outsole and the outer edge of the midsole is between 5% and 20% of the length of the shoe. However, the combined references do not specifically disclose that the distance between the outer edge of the outsole and the outer edge of the midsole is between 5% and 20% of the length of the shoe.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the distance between the outer edge of the outsole and the outer edge of the midsole being between 5% and 20% of the length of the shoe would provide a complimentary surface to attach the outsole and midsole and completely enclose the bellows that is secured in the heel.

Regarding claim 40, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper, the midsole and the outsole (as seen in annotated Figure 1, paragraphs 0001 and 0002 of Mohlmann ‘740). However, the combined references do not specifically disclose the plastic having a Shore A hardness of between 40 and 60 Shore.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 using a plastics foam with a Shore A hardness of between 40 and 60 Shore, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Using a plastics foam to construct the midsole with a Shore A hardness of between 40 and 60 Shore would provide a complimentary surface to attach the outsole and midsole and completely.  

Regarding claim 41, the modified method for producing a shoe comprising an air pump device of the combined references discloses wherein providing the upper (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), the midsole and the outsole comprises providing a midsole  Mohlmann ‘740) for receiving a bellows of the air pump device (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740), wherein the bellows are formed by the recess that is covered by the upper face of the outsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and wherein a section of the at least one air intake duct (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740) and a section of the at least one air- guiding duct opening into the interior of the shoe are formed in the midsole (as seen in annotated Figures 1, 2 and 3 of Mohlmann ‘740). 

However, the combined references do not specifically disclose wherein the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Mohlmann ‘740 having the recess extends horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through  routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the recess extending horizontally at the sides and at the back of the shoe, by a distance of approximately 1-5% of the length of the shoe from the edge of the midsole would maintain the soles integrity and prevent the bellows from obstructing the soles resiliency.

ARGUMENTS

Applicants arguments have been fully considered. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to applicant’s arguments that the combined references do not teach an upper, the examiner respectfully disagrees. Mohlmann ‘740, paragraph 0001 and 0002, teach an upper and a sole. Cho discloses a method of attaching an upper and upper material and sole enclosing the midsole within as disclosed in the rejection and Figures above.
In response to applicant’s arguments that neither reference 20  discloses an upper having an upper material section, and a sole section, the examiner respectfully disagrees. Cho, annotated Figure 1, teaches an upper material section, and a sole section. The prior art references meet all the structural elements of the claims as written.

In response to applicant’s arguments that the combined references do not teach a method for producing such a sole construction or a shoe, the examiner respectfully disagrees. Cho, annotated Figure 1, Abstract teaches the construction of a shoe sole.

In response to applicant’s argument that the combined references do not teach the step of providing a midsole with an upper face having a surface having a first surface profile and at least one recess bordering the surface of the upper face of the midsole for receiving the at least one bellows of the air pump device, the examiner respectfully disagrees. Mohlmann ‘740, as seen in annotated Figures 1 and 2 teach the step of providing a midsole with an upper face having a surface having a first surface profile and at least one recess bordering the surface of the upper face of the midsole for receiving the at least one bellows of the air pump device, as outlined in the rejection and figures above.

In response to applicant’s argument that neither of the two references1009387941 21 disclose the feature that a horizontal extension of the upper face of the outsole and horizontal extension of the sole section of the upper are greater than a horizontal extension of the midsole such that the outsole and the upper protrude beyond the outer edge of the midsole on all sides if the midsole is centrally positioned between the outsole and the upper, the examiner respectfully disagrees. Cho, annotated Figure 1, teach the feature that a horizontal extension of the upper face of the outsole and midsole such that the outsole and the upper protrude beyond the outer edge of the midsole on all sides if the midsole is centrally positioned between the outsole and the upper, as outlined in the rejection and figures above.

In response to applicant’s argument that neither of the two references disclose the steps of connecting the upper, the midsole the outsole, and the midsole is applied to the outsole by adhering the complementary surface regions surrounding the bellows of the air pump device so that it is completely enclosed, the examiner respectfully disagrees. Mohlmann ‘740, paragraph 0036 and 0044, annotated Figures 1, 2 and 3, disclose a connecting the upper, the midsole the outsole, and the midsole is applied to the outsole by adhering by injection molding the complementary surface regions surrounding the bellows of the air pump device so that it is completely enclosed.

In response to applicant’s argument that neither of the references disclose the step of enclosing the upper, the midsole and the outsole by an injection mold and the step of overmolding the surface regions of the upper face of the outsole not covered by the midsole, the examiner respectfully disagrees. Mohlmann ‘740, paragraphs 0044 and 0066, annotated Figures 1, 2 and 3, disclose enclosing the upper, the midsole and the outsole by an injection mold and the step of overmolding the surface regions of the upper face of the outsole not covered by the midsole.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge cited generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732